Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered March 24, 1999, convicting him of burglary in the third degree and petit larceny, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial after a hearing of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contention that the showup identification was the fruit of an unlawful arrest is without merit. The police had reasonable suspicion to forcibly stop and detain the defendant based upon the totality of the circumstances (see People v Martinez, 80 NY2d 444; People v Warren, 276 AD2d 505; People v Archibald, 269 AD2d 602). The defendant matched the description of the perpetrator furnished by the complainant and was observed near the stolen property in close proximity to the crime scene (see People v Sharpe, 259 AD2d 639; People v Douglas, 254 AD2d 367; People v Wilson, 225 AD2d 458). The complainant’s subsequent identification of the defendant during the showup provided probable cause for his arrest (see People v Martinez, supra; People v Santos, 286 AD2d 449, lv denied 97 NY2d 709; People v Farr, 262 AD2d 580).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review (see CPL 470.05 [2]) or without merit. Prudenti, P.J., Feuerstein, Friedmann and H. Miller, JJ., concur.